Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a detection unit”, “a tracking unit”, “an extraction unit”, “an association unit”, “a matching unit”, “a derivation unit”, and “a plurality of imaging unit” in claims 1 – 8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “detect”, “track”, “extract”, “associate”, “perform”, “derive” and “capture” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 – 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
: the Specification discloses the physical structure about above units are hardware for a personal computer (Fig. 3, [0022, 0031]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4, 6 and 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideki et al. (Japan Patent Application Publication H07-249138, IDS), hereinafter referred as Hideki, in view of Maeno et al. (US Patent Application Publication 2019/0311104), hereinafter referred as Maeno.

Regarding claim 1, Hideki discloses an information processing apparatus (Fig. 1) comprising: 
a detection unit configured to detect a person from an image containing an entry for entering or exiting a predetermined region (Fig. 9, [0009, 0024], detect a person from an image for entering or exiting a room); 
a tracking unit configured to track a person who is detected by the detection unit ([0010], a person is tracked for a residence time inside room for his/her entering and leaving);
a determination unit configured to determine whether a person who is tracked by the tracking unit has passed through the entry in a first direction, which is a direction from outside to inside the predetermined region (Fig. 9, [0009, 0024], camera 101 determines a person for entering a room); 
an extraction unit configured to extract, from a plurality of images containing a person who is tracked by the tracking unit starting with a state of being situated outside the predetermined region (Fig.2, step 203, [0010], feature extraction unit extracts feature vector of the person entering), an image satisfying a predetermined condition [0010 - 0011], feature holding unit stores image satisfying a hairstyle or head region (predetermined condition)); 
an association unit configured to associate the registration image with first clock time at which a person corresponding to the registration image has passed through the gate in the first direction with use of tracking of the person performed by the tracking unit ([0010], an entering time is saved for tracking residence time inside room); 
a matching unit configured to perform matching, based on at least one image of a plurality of captured images containing a person who is tracked by the tracking unit starting with a state of being situated inside the predetermined region and the registration image, to determine whether the person and a person corresponding to the registration image are an identical person ([0010 - 0012], collate the person leaving the room with the person entering room; also [0023]); and 
a derivation unit configured to derive a staying time, which is a time during which a person determined as an identical person by the matching unit has stayed in the predetermined region ([0010 - 0012], deriving residence time of the person inside room), 
wherein the determination unit further determines whether a person who is tracked by the tracking unit has passed through the gate in a second direction, which is a direction- 40 -10192661US01 from inside to outside the predetermined region ([0010 - 0012], determines whether a person is leaving room), 
wherein the association unit associates a person determined as an identical person by the matching unit with second clock time at which the person has passed [0010 - 0012], determines leaving time), and 
wherein the derivation unit derives a staying time, which is a time during which a person determined as an identical person by the matching unit has stayed in the predetermined region, based on the first clock time and the second clock time ([0010 - 0012], determines residence (staying) time).  
However, Hideki fails to explicitly disclose the entry is a gate.  
However, in a similar field of endeavor Maeno discloses an apparatus for identifying an entering person (abstract). In addition, Maeno discloses the entry is a gate (Fig. 3A, [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hideki, and entering through a gate. The motivation for doing this is that the application of Hideki can be extended that entering can be easier to control.

Regarding claim 2 (depends on claim 1), Hideki disclosed the apparatus wherein the image satisfying the predetermined condition is, from among images containing a person who is tracked by the tracking unit, an image whose head likelihood, which is information indicating a degree of image capturing of a head of the person, is greater than or equal to a first threshold value ([0010 - 0011], feature holding unit stores image satisfying a hairstyle or head region (predetermined condition)).  
However, Hideki fails to explicitly disclose wherein to identify the person with face.  
abstract). In addition, Maeno discloses the apparatus identifies the person with face ([0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hideki, and identifies the person with face. The motivation for doing this is that the application of Hideki can be extended that identifying can be more accurate.

Regarding claim 4 (depends on claim 1), Hideki disclosed the apparatus wherein the matching unit performs matching, based on a feature quantity of a person who is tracked by the tracking unit starting with a state of being situated inside the predetermined region and who is extracted from at least one image of a plurality of captured images containing the person, and a feature quantity of a person corresponding to the registration image, to determine whether the extracted person and the person corresponding to the registration image are an identical person ([0010 - 0012], collate the person leaving the room with the person registered; also [0023]).  

Regarding claim 6 (depends on claim 4), Hideki disclosed the apparatus wherein the extraction unit extracts an image satisfying a predetermined condition ([0010 - 0011], feature holding unit stores image satisfying a hairstyle or head region (predetermined condition)) from a plurality of images containing a person who is tracked by the tracking unit starting with a state of being situated inside the Fig.2, step 203, [0010], feature extraction unit extracts feature vector of the person entering), and wherein the matching unit performs matching, based on a feature quantity of the person extracted from the image extracted by the extraction unit and a feature quantity of a person corresponding to the registration image, to determine whether the person and the person corresponding to the registration image are an identical person ([0010 - 0012], collate the person leaving the room with the person registered; also [0023]).  

Regarding claims 8 - 10, they are corresponding to claim 1, thus they are interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideki in view of Maeno, and in further view of Kolleri (US Patent Application Publication 2018/0068173).

Regarding claim 3 (depends on claim 1), Hideki disclosed the apparatus wherein the image satisfying the predetermined condition is, from among images containing a person who is tracked by the tracking unit, an image whose head likelihood, which is information indicating a degree of image capturing of a head of the person, is similar ([0010 - 0012], collate the person leaving the room with the person entering room; also [0023]).  
However, Hideki fails to explicitly disclose wherein to identify the person with face.  
abstract). In addition, Maeno discloses the apparatus identifies the person with face ([0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hideki, and identifies the person with face. The motivation for doing this is that the application of Hideki can be extended that identifying can be more accurate.
However, Hideki in view of Maeno fails to explicitly disclose wherein similarity is greater than or equal to a first threshold value and is the highest.  
However, in a similar field of endeavor Kolleri discloses a method for identity verification via validated facial recognition (abstract). In addition, Kolleri discloses the method wherein similarity matching is greater than or equal to a first threshold value and is the highest ([0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hideki in view of Maeno, and similarity is greater than or equal to a first threshold value and is the highest. The motivation for doing this is that the application of Hideki can be extended that the best match can be reached.

Regarding claim 5 (depends on claim 4), Hideki disclosed the apparatus wherein, in a case where an authentication indicating a degree of coincidence of persons calculated by comparing a feature quantity of a person who is tracked by the tracking unit starting with a state of being situated inside the predetermined region and who is extracted from [0010 - 0012], collate the person leaving the room with the person entering room; also [0023]).  
However, Hideki in view of Maeno fails to explicitly disclose wherein the similarity is performed by authentication score greater than a second threshold value.  
However, in a similar field of endeavor Kolleri discloses a method for identity verification via validated facial recognition (abstract). In addition, Kolleri discloses the method wherein similarity is calculated by authentication score greater than a threshold value ([0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hideki in view of Maeno, and authentication score greater than a second threshold value. The motivation for doing this is that the application of Hideki can be extended that the best match can be reached.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668